Citation Nr: 1234271	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2009, when the claim was remanded to obtain Social Security Administration records, and again in October 2010, when the claim was reopened and remanded for further development.  While the requested development of the remand in October 2010 has been completed, no further action is required to ensure compliance with that directive.

As for the remand in August 2009, further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran is receiving Social Security disability benefits.  

In the remand in August 2009, the Board requested copies of the records of the Social Security Administration.  The request to Social Security included an incorrect date of birth.  Moreover, in response, the Social Security Administration apparently searched for the Veteran's records under the name Bullock instead of Bullard, and lists a different, but still incorrect, date of birth.  





While the Veteran's Social Security number was correct, the search for records would not have matched either the Veteran's birth date or last name. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Social Security Administration, using the Veteran's correct name and date of birth in addition to the correct Social Security number.

2.  If additional evidence is received, determine whether additional development, including a VA examination and VA medical opinion is needed to decide the claim.  

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


